Citation Nr: 9901105	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a healed 
fracture of the left (major) little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran had active duty from May 1989 to July 1992.

The veteran was examined in November 1997 and was found to 
have arthritic changes with pain and limitation of motion of 
the left little finger.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  

In addition, the veteran has asked that this disability be 
given a higher rating under 38 C.F.R. § 3.321(b) (1998).  
This related issue has not been considered by the regional 
office (RO).

Finally, the RO has requested return of the claims folder so 
that an unrelated matter may be processed.  Accordingly, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his left little finger disability 
since service.  After securing the 
necessary release, the RO should 
obtain these records.

2. The veteran should be afforded a VA 
examination to determine the severity 
of his left little finger disability.  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination report.  
The examiner should determine the 
additional functional impairment, if 
any, due to pain.  The examiner should 
also determine whether the left little 
finger exhibits weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability or incoordination.  The 
effect on the veterans ability to 
write, grasp, lift, and perform other 
major hand functions should be 
described.

3. Inasmuch as the issue of an 
extraschedular rating has been raised, 
the RO should take appropriate 
adjudicative action, and provide the 
appellant and his representative 
notice of the determination and the 
right to appeal.  If a timely notice 
of disagreement is filed, the 
appellant and representative should be 
furnished with a statement of the case 
and given time to respond thereto.  
And, if the current claim remains 
denied, a supplemental statement of 
the case should be provided.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
